DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Amendment filed March 17th, 2021 has been entered. Claims 1-2 and 5-14 remain pending in the application.
 	Claims 3 and 4 have been cancelled; therefore, the rejections to those claims have been withdrawn. 
Claim Objections
3.	Claim 1 is objected to because of the following informalities:
4.	Claim 1 is objected to because it is not clear if the upper and underlying layers in the “at least two layers of positive active material… wherein an underlying positive active material layer in contact with the positive electrode current collector… wherein an upper positive active material layer” are a part of “the at least two layers of positive active material.” Examiner has interpreted the underlying and upper layers to be included in “the at least two layers” when examining the case on the merits. Revision is required. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 1-2, 5-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN103165863, cited in IDS submitted on January 20, 2021, see machine translation from previous Office action; hereinafter, Wang,).
Regarding claims 1-2 and 6-8, Wang discloses a battery ([0002]) comprising a positive electrode plate (positive pole piece, [0002]), a separator ([0013]), a negative electrode plate (negative pole piece, [0013]), wherein the positive electrode plate comprises a positive electrode current collector (positive electrode current collector, [0008]) and at least two layers of positive active material (a positive current collector, a 
wherein an underlying positive active material layer (buffer conductive layer, [0008])  in contact with the positive electrode current collector comprises a first positive active material (LiMPO4, where M is selected from one or more of Fe, Mn, Co, [0008]) a first polymer material (first binder, [0008]) and a first conductive material (first conductive material, [0008]) and based on total weight of the underlying layer positive active material layer, the first positive active material has a content of A% by weight (phosphate content in the buffer conductive layer is 40-90wt%, [0015]) the first polymer material has a content of B% by weight (content of the first binder is 5-50wt%, [0015]), and the first conductive material has a content of C% by weight (first conductive agent content is 5-10wt%, [0008]); and 
	wherein an upper positive active material layer (positive active layer, [0008]) in contact with the underlying positive active material layer and away from the positive electrode current collector (a positive current collector, a buffer conductive layer, and a positive active layer that are sequentially stacked, [0008]) comprises a second positive active material (positive electrode active material, [0028]), a second polymer material (second binder, [0028]) and a second conductive material (second conductive agent, [0028]), and based on total weight of the upper positive active material layer, the second positive active material has a content of A'% by weight (positive electrode active material is 80- 98%, [0028]), the second polymer material has a content of B'% by 
	Wang discloses an example where 16 grams of LiCoPO4 active material (40 wt.%), 4 grams of conductive carbon powder Super-P (10 wt.%), and 20 grams of binder PAA (50 wt.%) are used to form the buffer conductive layer and 95 grams of lithium cobalt oxide active material (95 wt.%), 2 grams of conductive carbon powder (2 wt.%), 3 grams of binder PVDF (3 wt.%) are used to form the active material layer (Example 1, [0051-0054]). This embodiment reads onto the following limitation: “wherein A% < A’% (40 %< 95%), B% > B’% (50% > 3%), C% ≥ C’% (10% > 2%);”
Wang does not explicitly disclose an example wherein the first polymer material is a mixed material of fluorinated polyolefin and/or chlorinated polyolefin polymer material with a difficultly soluble polymer material, wherein the difficultly soluble polymer material has a solubility in an oil solvent, which is less than the solubility of the fluorinated polyolefin and/or chlorinated polyolefin polymer material in the oil solvent.
However, Wang does specify that the first binder may be selected from one or more of the following: polyacrylic acid, polytetrafluoroethylene, polyvinyldiene fluoride, and styrene butadiene rubber ([0027]) (PVDF also applies to claim 8). 
It would have been obvious to a person having ordinary skill in the art to replace the polyacrylic acid used in Example 1 in Wang with a mixture of polyvinyldiene fluoride, a fluorinated polyolefin, and polyacrylic acid since Wang specifies that one or more of polyacrylic acid and polyvinyldiene fluoride is an obvious alternative for the binder. 
Therefore, modified Wang discloses the battery described above wherein the first polymer material is a mixed material of fluorinated polyolefin (Wang, “The first binder is one or more of … polyvinylidene fluoride”, [0027]) with a difficultly soluble polymer material having a solubility (Wang, “The first binder is selected from one or more of polyacrylic acid [0027]).  The instant specification says, “If the solubility of the fluorinated polyolefin and/or chlorinated polyolefin polymer material such as PVDF or PVDC in NMP is 100%... the solubility of water-dispersible polymer materials such as water-dispersible polyacrylic acid … in NMP is no more than 5%” (instant specification, [0047]). Modified Wang does not explicitly disclose that polyacrylic acid is water-dispersible; however, it is deemed that the property of being water-dispersible or oil-dispersible is an inherent characteristic and/or property of the specified polyacrylic acid. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990
Therefore, since modified Wang discloses a mixture of PVDF and polyacrylic acid, it therefore discloses the following claim limitations: “wherein the first polymer material is a mixed material of fluorinated polyolefin and/or chlorinated polyolefin polymer material with a difficultly soluble polymer material, wherein the difficultly soluble polymer material has a solubility in an oil solvent, which is less than the solubility of the fluorinated polyolefin and/or chlorinated polyolefin polymer material in the oil solvent (claim 1)”, “the battery according to claim 1, wherein the oil solvent is NMP (claim 6)”, and “The battery according to claim 1, wherein the difficultly soluble polymer material is an oil-dispersible polymer material or a water-dispersible polymer material… wherein the water-dispersible polymer material is water- dispersible polyacrylic acid (claim 7).”
Further, modified Wang reads onto the following limitations from claim 2: “wherein the first positive active material satisfies 10 wt.% ≤ A%  ≤  60 wt.% (16 grams of LiCoPO4 active material (40 wt.%), [0052]), the first polymer material satisfies 35 wt.%  ≤  B%  ≤  75 wt.% (20 grams of binder PAA, which can be replaced by PVDF as seen above (50 wt.%), [0052]), and the first conductive material satisfies 5 wt.%  ≤ C%  ≤  25wt% (4 grams of conductive carbon powder Super-P (10 wt.%), [0052]); and 
wherein the second positive active material satisfies 90 wt.%  ≤  A'%  ≤  99 wt.% (95 grams of lithium cobalt oxide active material (95 wt.%), [0054]), the second polymer material satisfies 0.5 wt.%  ≤  B'%  ≤ 5 wt.% (3 grams of binder PVDF (3 wt.%), [0054]), and the second conductive material satisfies 0.5 wt.%  ≤  C'% ≤ 5 wt.% (2 grams of conductive carbon powder (2 wt.%), [0052]).” Since the example from modified Wang Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))
Modified Wang does not explicitly disclose the following limitation from claim 1: “an adhesion force between the positive electrode film layer and the positive electrode current collector is at least 10 N/m.” However, modified Wang discloses the remaining limitations from claim 1, as well as the compositional limitations in claim 2. Therefore, it is deemed that the adhesion force between the positive electrode film layer and the current collector is an inherent characteristic and/or property of the specified positive electrode film layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990
Since modified Wang discloses a composition encompassed by the limitations set forth in claims 1 and 2, it is expected that the composition in modified Wang would also possess the following limitation: “an adhesion force between the positive electrode film layer and the positive electrode current collector is at least 10 N/m.” 
Regarding claim 5, modified Wang discloses the battery according to claim 1, as set forth above, wherein based on the total weight of the underlying positive active material layer, the fluorinated polyolefin and/or chlorinated polyolefin polymer material has a content of B1% satisfying B1% ≥ 17.5 wt.%. (20 grams of binder PAA, which can be replaced by a mixture of PAA/PVDF as seen above (50 wt. %), [0052])
Regarding claim 9, modified Wang discloses the battery according to claim 1, as set forth above, wherein the conductive carbon-based material is carbon black (conductive carbon powder Super-P, [0052]).
Regarding claims 10 and 11, modified Wang discloses the battery according to claim 1, as set forth above. Modified Wang further discloses that the first positive active material is lithium cobalt phosphate (LiCoPO4, [0052]).
Regarding claim 13, modified Wang discloses the battery according to claim 1, as set forth above, wherein the positive electrode current collector is a metal current collector (aluminum foil current collector, [0054]), and wherein the metal current collector has a thickness of 4 µm to 16 µm (14 µm, [0054]). Since modified Wang discloses a thickness within the claimed range, the claimed range is anticipated. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)). Regarding the claimed “the metal current collector has an elongation at break δ satisfying 0.8% < δ <4%”, modified Wang teaches of the current collector having the same thickness and being made from the same material, aluminum, as described by the instant application (instant specification [0089]). Therefore, it is deemed that elongation at break is an inherent characteristic and/or property of the specified aluminum current collector. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In this case, since the thickness and material used for the current collector is the same in the instant specification and the prior art, it is expected that the current collector in the instant specification and the prior art will have the same elongation at break. 
Regarding claim 14, modified Wang teaches of all of the claim limitations set for above. The claimed “DC resistance growth rate of 100% or more” describes the resulting functionality of the instant battery in view of the previously recited structural requirements set forth in claims 1 and 2. As such, it is the Office’s position that as modified Wang clearly teaches all required structure of the instant battery device, it necessarily teaches the claimed properties. If it is Applicant’s position this is not the case, Applicant is required to provide evidence to refute the Office’s position.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
10.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103165863, cited in IDS submitted on January 20, 2021, see machine translation from previous Office action; hereinafter, Wang) in view of Takahashi (US 20130017439; hereinafter Takahashi).

Modified Wang does not disclose a battery wherein the first positive active material has a specific surface area (BET) of at most 500 m2/g.
Modified Wang is silent to the BET, or specific surface area of the positive active material.
Takahashi teaches of a battery with a positive active material with a specific surface of 500 m2/g at most (Takahashi [68-69], Table 3, from 0.13 m2/g to 0.80 m2/g). Takahashi suggests that the results for both room temperature and high temperature cycling are better at that specific surface area (Takahashi, [69]). 
It would have been obvious for one of ordinary skill in the art to modify the BET of the positive active material taught by modified Wang to be within the range disclosed by Takahashi in order to improve cycling performance of the battery. Since the prior art’s range (0.13 m2/g to 0.80 m2/g) is fully within the range claimed by the instant application (0 to 500 m2/g), the range in the instant application is anticipated (see MPEP 2131.03 and Titanium Metals Corp. v. Banner).
Response to Arguments
11.	Applicant's arguments filed on March 17, 2021 have been fully considered but they are not persuasive.
12.	In response to Applicant’s argument on page 6 of the remarks(was addressed towards a 35 USC 112 rejection; however, Examiner was has interpreted it as being in response to the claim objection of claim 1) that it would be clear that a person of ordinary skill in the art that the underlying and upper layers are included in the “at least two layers”, while Fig. 1 in the disclosure shows an embodiment wherein the underlying 
In response to Applicant’s argument that Wang fails to teach “wherein the first polymer material is a mixed material of fluorinated polyolefin and/or chlorinated polyolefin polymer material with a difficultly soluble polymer material, wherein the difficultly soluble polymer material has a solubility in an oil solvent, which is less than the solubility of the fluorinated polyolefin and/or chlorinated polyolefin polymer material in the oil solvent,” Wang specifies that the first binder may be selected from one or more of the following: polyacrylic acid, polytetrafluoroethylene, polyvinyldiene fluoride, and styrene butadiene rubber ([0027]).
Therefore, it would have been obvious to a person having ordinary skill in the art to replace the polyacrylic acid used in Example 1 in Wang with a mixture of polyvinyldiene fluoride, a fluorinated polyolefin, and polyacrylic acid since Wang specifies that one or more of polyacrylic acid and polyvinyldiene fluoride is an obvious alternative for the binder. A mixture of polyacrylic acid and polyvinyldiene fluoride would therefore be taught by modified Wang. 
In response, please note the following: arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of Applicant is strongly encouraged to provide evidence of the unexpected results from Applicant’s claimed mixed material of fluorinated polyolefin and/or chlorinated polyolefin polymer material with a difficultly soluble polymer material.
In response to Applicant’s argument that Wang does not disclose all the compositional limitations in claim 1, and therefore does not disclose the technical feature "an adhesion force between the positive electrode film layer and the positive electrode current is at least 10 N/m", Wang discloses an example where 16 grams of LiCoPO4 active material (40 wt.%), 4 grams of conductive carbon powder Super-P (10 wt.%), and 20 grams of binder PAA (50 wt.%) are used to form the buffer conductive layer and 95 grams of lithium cobalt oxide active material (95 wt.%), 2 grams of conductive carbon powder (2 wt.%), 3 grams of binder PVDF (3 wt.%) are used to form the active material layer (Example 1, [0051-0054]). This embodiment reads onto the following limitation: “wherein A% < A’% (40 %< 95%), B% > B’% (50% > 3%), C% ≥ C’% (10% > 2%);”
or more of the following: polyacrylic acid, polytetrafluoroethylene, polyvinyldiene fluoride, and styrene butadiene rubber ([0027]).
Therefore, it would have been obvious to a person having ordinary skill in the art to replace the polyacrylic acid used in Example 1 in Wang with a mixture of polyvinyldiene fluoride, a fluorinated polyolefin, and polyacrylic acid since Wang specifies that one or more of polyacrylic acid and polyvinyldiene fluoride is an obvious alternative for the binder. 
Based on this, Examiner has determined modified Wang to disclose the compositional limitations of claim 1, and therefore, modified Wang discloses “an adhesion force between the positive electrode film layer and the positive electrode current is at least 10 N/m.”

Terminal Disclaimer
13.	The terminal disclaimer filed on March 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/422,860, 16/452,534, 16/433,662, 16/422,866, 16/424,036, and 16/422,872 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT M HOSTERT whose telephone number is (571)272-1066.  The examiner can normally be reached on M-F 8:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/B.M.H./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727